Citation Nr: 0408741	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas.  The veteran filed a notice of disagreement 
in April 2001 expressing her desire to appeal the denials of 
service connection for flat feet, peptic ulcer disease, and 
depression.  The RO furnished a statement of the case in 
April 2002 addressing these issues.  The veteran filed a VA 
Form 9, Appeal to Board of Veterans' Appeals, in May 2002 
perfecting the appeal initiated in April 2001.

The RO rendered the June 2000 rating decision after it had 
obtained, in March 2000, the veteran's service medical 
records.  Previous rating decisions denying entitlement to 
service connection for flat feet, ulcers, and depression were 
rendered without consideration of the service medical 
records, which had not yet been secured.  In any event, the 
previous denials were predicated on the basis of well-
grounded claims not having been submitted in connection with 
the disabilities at issue.  Thus, the Board disagrees that, 
as was indicated in the April 2002 statement of the case, 
there is a threshold issue in this case whether the claims 
concerning flat feet, ulcers, and depression are supported by 
new and material evidence.  Such previous denials are 
rendered essentially moot and in any event must be 
reconsidered in view of association of the veteran's service 
medical records with the claims file.



Service medical records that are by definition material 
evidence because they are evidence that would have to be 
considered in any fair assessment of the service connection 
claim.  38 C.F.R. § 3.156(a) (2003).  Thus, the service 
medical records first obtained in March 2000 were new and 
material evidence pertinent to each of the three claims.  It 
is provided by regulation that where the new and material 
evidence in a case consists of a supplemental report from the 
service department, received before or after a decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (2003).  The June 2000 rating decision represented 
such a reconsideration of the claims.

In September 2002 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

The claims of entitlement to service connection for peptic 
ulcer disease and flat feet are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  VA has completed all required notification and 
development related to the claim of entitlement to service 
connection for depression.

2.  Depression was not shown in active service, nor was a 
psychosis shown disabling to a compensable degree during the 
first post service year.

3.  Depression is not shown by the post service evidentiary 
record.

4.  The competent and probative evidence of record 
establishes that the veteran does not have depression which 
has been linked to active service on any basis.  


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

Because this appeal was pending before VA after the November 
9, 2000 date of enactment of the VCAA, the terms and 
requirements of the VCAA govern the development and review of 
the issue before the Board.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, they define the requirements 
of the statute with additional specificity.  See 66 Fed. Reg. 
45,629.

The Board, when a claim is before it on appeal, considers 
whether any action is required under the VCAA and may remand 
the claim for completion of such action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Upon review of 
the record, the Board has found that VA has satisfied all 
requirements of the VCAA and its implementing regulations 
that apply to the claim of entitlement to service connection 
for depression.

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA 
is required to make reasonable efforts to obtain outstanding 
records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When such records are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

Reasonable efforts to obtain relevant records that are not in 
the custody of a federal department or agency that VA is 
required to make will generally consist of an initial request 
for the records, and, if they are not received, at least one 
follow-up request.  However, a follow-up request is not 
required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request 
for the records would be futile.  38 C.F.R. § 3.159(c)(1).

The Secretary is not required to provide such assistance to a 
claimant, however, if no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

VA must give appropriate notice to the claimant if it is 
unable to obtain any needed records.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  Under the VCAA, the duty to obtain 
records applies when the claimant, after being requested to 
do so by VA, "adequately identifies [such records] to the 
Secretary and authorizes the Secretary to obtain" them.  
38 U.S.C.A. § 5103A(b).

The RO made reasonable efforts to obtain all outstanding 
medical records that it had determined, or the veteran had 
indicated, could substantiate the claim of entitlement to 
service connection for depression.

Service medical records were obtained and associated with the 
claims file after the RO had requested them several times 
from the National Personnel Records Center (NPRC) and the 
service department.  Although the service medical records now 
on file may be incomplete - - they do not include a 
separation examination report - - there is no reason to 
suppose that additional inquiries would yield any more 
records.  

Likewise, certain private medical records were obtained and 
associated with the claims file.  These were among the 
private medical records that the veteran advised the RO were 
pertinent to her claims.  Other private medical records that 
the veteran cited were requested by the RO of the health care 
providers in concern in 1998.  The health care providers did 
not respond to the request, and the records were not secured.  

The Board has considered whether the RO's efforts to obtain 
the private medical records that were not secured satisfied 
VA's duty to assist with the development of evidence.  The 
Board notes that in the VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, that she completed in 1998, the veteran indicated 
that these records concerned current treatment only.  
Therefore, the absence of some of those records does not 
thwart her ability to show that she developed the disorder at 
issue soon after service, a showing that would be helpful to 
her claim.  The private medical records that the Board was 
able to obtain show that the veteran is currently diagnosed 
with a peptic ulcer.  



Those records do not show, however, that the veteran is 
currently diagnosed with depression.  Thus, it must be asked 
whether the claim for service connection for depression would 
be materially advanced by other medical records showing a 
current diagnosis of depression.  

The Board finds that the claim for service connection for 
depression would not be materially advanced by such evidence.  
There is no indication in her service medical records that 
she was treated for, or displayed symptoms of, depression 
during service.  The veteran testified at her September 2002 
personal hearing that she was treated for depression during 
service only during her basic training at Fort Jackson, South 
Carolina.  

However, the service medical records on file include records 
prepared at Fort Jackson, and none of them show that the 
veteran was ever seen for depression.  The veteran indicated 
that the outstanding private medical records concerned 
current treatment.  However, she testified at her personal 
hearing that she is not being treated currently for 
depression.  By her own account, therefore, the private 
medical records that she has described would not concern 
depression. 

Accordingly, the Board has concluded that the absence from 
the file of the other private medical records that the 
veteran has cited does not materially affect the merits of 
her claim for service connection for depression.  Service 
connection requires a finding, supported by medical evidence, 
that the veteran currently has a disability that is linked to 
an incident of service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Because the outstanding private medical records that the 
veteran has described do not concern depression and the 
service medical records indicate that, contrary to her claim, 
she was not treated for depression during basic training, no 
reasonable possibility exists that more efforts to obtain 
them would aid in substantiating this claim.  38 U.S.C.A. 
§ 5103A(a)(2).

Under the VCAA, VA also has a duty to secure a medical 
examination or medical opinion if one is needed to decide a 
claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  Under the VCAA, a need for a 
medical examination or opinion is not considered to exist 
unless "the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)," includes 
competent evidence that a veteran has a current disability or 
persistent or recurrent symptoms of disability that in turn 
may be associated with the veteran's active service.  
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The RO did not provide the veteran with a VA examination in 
conjunction with her claim of entitlement to service 
connection for depression.  No competent evidence of record 
shows that she has a current diagnosis of depression.  The 
veteran has testified that she has not sought medical 
treatment for depression.  Although the veteran has asserted 
that she was treated for depression during service at Fort 
Jackson, South Carolina, there is no indication in her 
service medical records from Fort Jackson that this is so.  
Thus, VA is not required to provide a VA medical examination 
in conjunction with the claim of entitlement to service 
connection for depression, nor would such assistance be 
justified.  No reasonable possibility exists that providing a 
VA medical examination would aid the veteran in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Decisions rendered by the CAVC since the VCAA was 
enacted have interpreted the requirements in the statute and 
its implementing regulation concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon those requirements.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, supra.  The 
notice must be furnished "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini, supra.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

This amendment is by its terms retroactive to the November 9, 
2000 date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

The Board has considered whether VA provided the veteran with 
adequate notice concerning her claim of entitlement to 
service connection for depression.

The RO sent a letter to the veteran in February 2001, with a 
copy to her representative, apprising her that her claim 
could be supported by VA or non-VA medical records, offering 
her assistance in obtaining that evidence, advising her to 
furnish information that would aid the RO in obtaining the 
evidence if she wished for it to do so, and asking her to 
submit all evidence then in her possession.  The letter 
indicated that while the claims could be adjudicated sooner, 
she had one year in which to respond.  

It may be the case, however, that the notification required 
by the VCAA was not completed until March 2003, when the 
Board sent a supplemental notice to the veteran, with a copy 
to her representative.  In addition to providing the same 
information as had the RO's letter of February 2001, the 
March 2003 letter described what evidence must tend to prove 
in order to substantiate the claims and clearly delineated 
the respective responsibilities of the veteran and VA to 
obtain needed evidence.  As had the RO's letter of February 
2001, the letter from the Board indicated that although the 
claims might be adjudicated sooner, the veteran could support 
them by responding with information or evidence within one 
year.

The Board has observed that the requirement enunciated by the 
CAVC in Pelegrini, supra, that notice must be issued under 
section 5103 of the VCAA before the initial decision, if 
unfavorable, is rendered by the agency of original 
jurisdiction may not have been adhered to in this case.  
Rather, the unfavorable RO rating decision readjudicating the 
claims after service medical records were secured, that of 
June 2000, preceded the completion of the notification 
required by the VCAA.  

VA will seek further judicial review on the issue of whether 
the notice issued under section 5103 of the VCAA must be 
provided before the initial decision of the agency of 
original jurisdiction when, as in this case, the initial 
decision of the agency of original jurisdiction was made 
prior to the enactment of the VCAA.  At present, assuming 
solely for the sake of argument, and without conceding its 
correctness, that this holding applies, the Board finds that 
the claimant has not been prejudiced by the procedures 
actually followed by VA in her case.  

The Board notes that while the Pelegrini decision did not 
address how the Secretary can cure a defect in the timing of 
the notice issued under section 5103 of the VCAA, the 
decision did acknowledge that such a defect could be harmless 
because it was not prejudicial to the claimant.

In this regard, the Board observes that when it reviews an RO 
decision on appeal, it reviews that decision de novo and must 
consider all of the evidence presented in the case.  Indeed, 
an adverse decision of the RO that is "affirmed" by the 
Board upon de novo review is subsumed by the appellate 
decision, which becomes the single and sole decision of the 
Secretary in the case.  See 38 C.F.R. § 20.1104 (2003).  

While not literally the first decision in the case, a 
decision of the Board amounts for all intents and purposes to 
an initial review of the claim.  Moreover, the purpose of the 
requirement of section 5013 concerning notice is that 
claimants of VA benefits be given an adequate opportunity to 
produce or identify evidence in support of their claims 
before those claims are decided, so that the decision that is 
rendered is one that considers all of the pertinent evidence.  
Once evidence development and notice are accomplished, as 
they have been in this case, the due process intended by the 
VCAA has been satisfied and there is no prejudice to the 
claimant if the Board decides her claim on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

At the same time, the Board observes that the ability of the 
veteran to prosecute her claim of entitlement to service 
connection for depression was not diminished by the timing of 
the notification concerning that issue.  The purpose of the 
requirement of section 5103 concerning notification of 
claimants is that they be given an adequate opportunity to 
produce or identify evidence in support of their claims 
before those claims are decided, so that the decision that is 
rendered is one that considers all of the pertinent evidence.  

Once evidence development and notice are accomplished, as 
they have been in this case, the due process intended by the 
VCAA has been secured and there is no prejudice to the 
claimant if the Board decides his claim on appeal.  



Since last notified, in March 2003, of evidence that could 
substantiate the claims, neither the veteran nor her 
representative has provided the Board with any evidence or 
additional information.  Accordingly, the Board concludes 
that the claims of entitlement to service connection for 
depression should be decided at this time.  Id.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has discussed in detail above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that she should provide or identify 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 




The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 38 C.F.R. § 
3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  The CAVC has held that, in order for a 
claimant to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).





If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b); McManaway 
v. West, 13 Vet. App. 60, 65 (1999).

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In 
such a case, the disease is presumed to have had its onset 
during service.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

These elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability--must be established by 
evidence that is competent.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  



When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source usually is required.  Voerth v. West, 
13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a lay person is not competent to 
diagnose a current disability or opine as to its etiology); 
see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one about which a lay person's observations are competent.  
See Savage, 10 Vet. App. at 495-97.  

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, the CAVC held that the appellant had not 
submitted medical evidence providing a nexus between an in-
service injury and a current disability.  The CAVC held that 
where a claimant's personal belief, no matter how sincere, 
was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.  Voerth, 13 Vet. App. at 
120.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-57 
(1990).  


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  When a preponderance of the evidence is against 
a claim, the claim will be denied.  Gilbert, 1 Vet. App. at 
57.


Analysis

The Board finds that the claim of entitlement to service 
connection for depression may not be granted because the 
preponderance of the evidence supports the conclusion that 
the veteran does not have depression currently and was not 
treated for depression during service.

The veteran's service medical records do not note any 
treatment for, or symptoms of, depression or other 
psychiatric illness.  The veteran testified at her personal 
hearing in September 2002 that she was treated for depression 
during one period of her service, while in basic training at 
Fort Jackson, South Carolina.  However, the service medical 
records that were prepared at Fort Jackson do not support 
that assertion.  No treatment for, or symptoms referable to, 
depression or other psychiatric illness is documented by 
those records.  Nor do any other service medical records on 
file concern depression or other psychiatric illness.  

Post-service medical evidence does not include any medical 
records showing that the veteran exhibited psychosis during 
the one-year period following her separation from service.  
The veteran does not allege that she suffered from a 
psychiatric disorder during this period.  

Thus, the Board concludes that the veteran did not have 
depression, or exhibit symptoms of depression, during 
service.

There is no medical evidence that the veteran currently 
suffers from depression.  The veteran testified at her 
personal hearing in September 2002 that she is not receiving 
treatment currently for depression.  She asserts, however, 
that she is depressed.  There is no evidence that the veteran 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1).  

Thus, her statements and testimony concerning medical matters 
are those of a layperson.  Her personal account of her 
current symptoms is competent evidence that has been 
considered by the Board as evidence that she feels depressed.  
See Falzone, 8 Vet. App.at 403.  However, her personal 
account is lay evidence and as such, not a substitute for 
medical evidence confirming that she currently has the 
psychiatric disability in concern.  Grottveit, 5 Vet. App. at 
93; see Savage, 10 Vet. App. at 495-97.  Such medical 
evidence is required to substantiate the claim.  Hickson,12 
Vet. App. at 253.  In this case, such evidence is absent.  

Thus, the Board concludes that the veteran does not currently 
have a psychiatric disability, specifically, depression.

The veteran has averred not only that she suffers from 
depression but also that her depression originated during 
service.  It is well established, however, that even if 
suffering from a disability that confirmed by medical 
diagnosis or assessment, a layperson is not qualified to 
render an opinion regarding the etiology of that disability.  
Espiritu, 2 Vet. App. at 494-5.  Therefore, the veteran's 
assertions concerning the origin of her current psychiatric 
symptoms are entitled to no weight or probative value.  
Espiritu.  

The preponderance of the credible and competent evidence in 
this case is to the effect that the veteran does not 
currently have service-related depression.  38 U.S.C.A. 
§ 5107; see Gilbert, 1 Vet. App. at 57.  Therefore, the claim 
of entitlement to service connection for depression must be 
denied.  The doctrine of reasonable doubt does not apply in 
this case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) 
(holding that the doctrine of reasonable doubt is 
inapplicable where the pre-ponderance of the evidence is 
against a claim).


ORDER

Entitlement to service connection for depression is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The appeal of the denials of the claims of entitlement 
service connection for peptic ulcer disease and flat feet is 
governed by the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  It appears to the Board that VA is 
required under this new law to take additional action on 
these claims.  Therefore, the claims are remanded to the VBA 
AMC.

First, attempts should be made to obtain certain service 
medical records that the veteran's statements indicate may 
exist and could substantiate the claim of entitlement to 
service connection for ulcers.  Under the VCAA, VA has a duty 
to assist a claimant with obtaining medical records and other 
documentary evidence.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  As noted above, there is some evidence - 
- absence of the report of the veteran's separation 
examination - - that the set of service medical records that 
is on file, received by the RO in March 2000, may not be 
complete.  

In the case of the claim of entitlement to service connection 
for peptic ulcer disease, there is a reasonable possibility 
that efforts to obtain certain additional service medical 
records would aid in substantiating the claim.  Cf. 
38 U.S.C.A. § 5103A(a)(2).  Current private medical records 
on file show that the veteran is currently diagnosed with 
peptic ulcer.  The veteran has asserted in written statements 
and in testimony she gave at her personal hearing in 
September 2002 that she was treated for ulcers while 
stationed at Aschaffenburg, West Germany.  She has also 
implied that she was treated for ulcers during service in 
Frankfurt, West Germany.  

There is no indication in the claims file that in attempting 
to obtain the veteran's service medical records, as it did 
several times before March 2000, the RO ever made a special 
request for medical records prepared in Aschaffenburg or 
Frankfurt, West Germany.  Therefore, VA cannot be assured 
that records confirming the veteran's account do not exist or 
that further efforts to obtain them would be futile.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  On remand, the 
RO should take all action necessary to obtain service medical 
records showing that the veteran was treated for ulcers in 
the course of her service in West Germany.  The RO should 
request the veteran to provide any information that it needs 
to identify the records in concern.  See 38 U.S.C.A. 
§ 5103A(b).

The Board notes that service medical records on file show 
that, consistent with the testimony that she gave at her 
personal hearing in September 2002, the veteran was treated 
on several occasions during service for problems with her 
lower extremities.  Thus, such service medical records could 
substantiate her claim of entitlement to service connection 
for flat feet.  

Second, another attempt should be made to secure certain 
private medical records that the veteran has identified but 
the RO was unable to obtain.  As noted above, the RO 
attempted in 1998 to obtain private medical records that the 
veteran had cited but received no response from some of the 
health care providers in concern and did not inquire of them 
again.  

However, because her service medical records show that she 
had ongoing problems with her lower extremities, records of 
post-service treatment for such problems, and in particular, 
flat feet, could materially aid in substantiating the claim.  
As well, records of post-service medical treatment could help 
to substantiate the claim concerning ulcers, already 
supported by medical records showing current diagnosis of 
peptic ulcer.  Therefore, the Board finds that the action 
that the RO took in 1998 to obtain private medical records 
cited by the veteran did not represent sufficient development 
of the claims of entitlement to service connection for flat 
feet and ulcers.  

A follow-up request should have been made because such 
assistance could have aided in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).  On remand, the RO must make a 
follow-up request for medical records to each private 
providers who did not respond to the request that it made in 
1998 and furthermore, should assure that it has obtained, or 
made appropriate efforts to obtain, all other records of 
post-service treatment relevant to flat feet and ulcers that 
may be outstanding.

As noted above, VA has furnished the veteran and her 
representative with notice concerning the evidence that could 
substantiate her claims.  Such notice was provided in letters 
sent to the veteran and her representative in February 2001 
and March 2003 by the RO and the Board, respectively.  
However, to assure that all needed medical records are 
secured, the RO should furnish the veteran and her 
representative with a supplemental notice concerning the 
evidence that is needed to substantiate the claims.  

The Board notes that in support of her claims, the veteran 
has cited only what she represents is current medical 
treatment for the disabilities in concern.  The supplemental 
notice not only should ask the veteran to identify all such 
treatment but also should advise her that records dated from 
the time of her separation from service could aid in 
substantiating the claims under applicable law.  See, e.g., 
38 C.F.R. § 3.303(b) (continuity of symptomatology since 
service); see also 38 C.F.R. § 3.307, 3.309 (presumption that 
arthritis or ulcers manifested to a compensable degree within 
one year after separation from service had their onset during 
service).  


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

After taking action to secure all outstanding service medical 
records and post-service medical records that could support 
either of the claims, the RO should consider whether the 
resulting record demonstrates that a VA examination should be 
performed in conjunction with either of the claims.  If so, 
the RO should arrange for the veteran to be examined.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a need for a medical 
examination or opinion in the decision of the claim is 
considered to exist if the record, including all information 
and lay or medical evidence (including statements of the 
claimant), presents competent evidence that the veteran has a 
current disability, or persistent or recurring symptoms 
thereof, and indicates that the current condition may be 
associated with his or her service.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

In particular, the VBA AMC must provide 
the veteran with notice specifically 
describing the type of evidence and 
information that could help to 
substantiate her claims of entitlement to 
service connection for ulcers and flat 
feet.  A copy of the notice must be sent 
to the veteran's representative.

By way of explaining what evidence or 
information is needed, this notice should 
apprise the veteran of that medical 
records showing that she was treated for 
ulcers and problems with her lower 
extremities, in particular, flat feet was 
early as immediately after her separation 
from service and at any time thereafter 
could aid in substantiating her claims.

In the notice, the VBA AMC should ask the 
veteran to identify all treatment for 
ulcers and problems with her lower 
extremities, in particular, flat feet a 
gynecological disorder that she received 
from the time she was separated from 
service until 1998.  In the notice, the 
VBA AMC should ask the veteran to state 
to the best of her ability the period of 
time during which she claims she was 
treated for ulcers in Aschaffenburg and 
Frankfurt, West Germany and if the 
treatment took place at a hospital, the 
name of the hospital.



3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response. 

In addition, and regardless of what the 
veteran's response, if any, is, to the 
supplemental notice, the VBA AMC should 
do the following:

(i) Contact the NPRC and request that it 
obtain all service medical records for 
the veteran dated during her period of 
active service showing treatment for 
ulcers and in particular, at any 
facilities in Aschaffenburg and 
Frankfurt, West Germany.  

The NPRC should be asked to seek these 
records directly from any facility that 
the veteran identifies and also to seek 
reports of such treatment from the Office 
of the Army Surgeon General (SGO).  

All information that could aid in the 
effort to retrieve any such reports, 
including the two different surnames 
that, it is shown in the claims file, the 
veteran used at different times during 
service and her different units of 
assignment during her active duty 
service, should be provided with the 
request to the NPRC.

(ii)  The VBA AMC should send another 
letter to the health care providers cited 
by the veteran in 1998 that did not 
produce her medical records when asked by 
the RO in 1998 requesting that they now 
produce all medical records for the 
veteran.




All records and information obtained 
which are not duplicative of evidence 
already received should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran and her 
representative, if any, that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should then review the 
record and determine whether a VA medical 
examination should be conducted, or other 
development action taken, in conjunction 
with either claim and should then carry 
out that development.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for ulcers and flat 
feet.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any VA 
examination(s) determined to be necessary without good cause 
shown may adversely affect the outcome of her claims of 
entitlement to service connection for peptic ulcer disease 
and flat feet, and may result in their denials.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



